IN THE SUPREME COURT OF THE STATE OF NEVADA


                                      LAS VEGAS METROPOLITAN .POLICE                            . 85129
                                      DEPARTMENT,
                                      Petitioner,
                                      VS.
                                      THE EIGHTH JUDICIAL DISTRICT
                                      COURT OF THE STATE OF NEVADA,
                                      IN AND FOR THE COUNTY OF                                  FILE
                                      CLARK; AND THE HONORABLE
                                      ADRIANA ESCOBAR, DISTRICT                                 AUG 1 1 2022
                                      JUDGE,                                                   ELIZABETH A. BROWN
                                      Respondents,                                           CLER,K,,OF UPREME COURT
                                                                                            By    :7).rt...4  4ol
                                        and                                                        DEF UTY CLERK

                                      DUE DILIGENCE GROUP, LLC,
                                      Real Party in Interest.


                                                        ORDER DENYING PETITION
                                                  FOR WRIT OF PROHIBITION OR MANDAMUS

                                                 This original petition for a writ of prohibition or mandamus
                                     challenges a district judge's voluntary recusal.
                                                 A writ of prohibition may issue to curb jurisdictional excesses,
                                     while mandamus is available to control a manifest abuse of discretion. NRS
                                     34.330; NRS 34.160; Agwara v. State Bar of Nev., 133 Nev. 783, 785, 406
                                     P.3d 488, 491 (2017). Whether to issue such extraordinary relief is solely
                                     within our discretion, however, id., and it is petitioner's burden to
                                     demonstrate that such relief is warranted under those standards. Pan v.
                                     Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                     Additionally, petitioners must show that emergency matters were filed at
                                     the earliest possible time, NRAP 27(e)(1), and petitions for writ relief are
                                     subject to the doctrine of laches. Bldg. & Constr. Trades Council of N. Nev.
                                     v. State ex rel. Pub. Works Bd., 108 Nev. 605, 611, 836 P.2d 633, 637 (1992).
 SUPREME COURT
           OF
        NEVADA


((i)   1q47A    .461,p
                                                                                                               02.2-
                         V-.."LAVE
                            Having considered the petition and supporting documents, we
                conclude that petitioner has not demonstrated that the district judge, who
                disclosed her reasons for recusal under NCJC Rule 2.11 on the record,
                manifestly abused her discretion or exceeded her jurisdiction such that our
                extraordinary intervention is warranted. See Staley. Dist. Ct. (Armstrong),
                127 Nev. 927, 932, 267 P.3d 777, 780 (2011) (describing a manifest abuse of
                discretion as a clearly erroneous interpretation or application of the law,
                rendered without due consideration).         Further, despite the statutory
                priority given the matter below under NRS 239.011(2) and a district court
                order expediting the matter, petitioner waited over three weeks before filing
                this petition and a motion to stay proceedings on an emergency basis,
                without objecting to the recusal below. Given the above, we determine that
                our intervention in the matter is not justified and
                            ORDER the petition DENIED.'




                                                    Hardesty



                                                    Cadish


                                                                Pkka,t.             J.
                                                    Pickering




                     'In light of this order, petitioner's emergency motion for stay is denied
                as moot.
SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A
                cc:   Hon. Adriana Escobar, District Judge
                      Marquis Aurbach Coifing
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Elias Law Group LLP/Wash DC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A




                                                       •